IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            :   No. 2128 Disciplinary Docket No. 3
                                            :
DAVID THOMAS MAY                            :   Board File No. C2-15-18
                                            :
                                            :   (Supreme Court of Delaware, No. 651,
                                            :   2014)
                                            :
                                            :   Attorney Registration No. 208549
                                            :   (Chester County)


                                       ORDER


PER CURIAM:



              AND NOW, this 19th day of March, 2015, David Thomas May having been

transferred to disability inactive status in the State of Delaware by Order of the Supreme

Court of Delaware dated December 4, 2014; the said David Thomas May having been

directed on February 4, 2015, to inform this Court of any claim he has that the

imposition of disability inactive status in this Commonwealth would be unwarranted and

the reasons therefor; and no response having been filed, it is

              ORDERED that David Thomas May is immediately transferred to disability

inactive status pursuant to Rule 216, Pa.R.D.E., for an indefinite period and until further

Order of the Court, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.